Citation Nr: 1521885	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the reduction of the rating for service-connected lumbosacral strain syndrome, with degenerative disk disease and mild scoliosis from 40 percent to 10 percent, effective February 1, 2013, was proper. 

2.  Entitlement to an increased rating for service-connected lumbosacral strain syndrome, with degenerative disk disease and mild scoliosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which decreased his 40 percent disability rating for lumbosacral strain syndrome, with degenerative disk disease and mild scoliosis, to 10 percent effective February 1, 2013.

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for service-connected lumbosacral strain syndrome, with degenerative disk disease and mild scoliosis, to include restoration of a 40 percent rating.  

At his April 2015 Travel Board hearing, the Veteran testified that he received treatment for his lumbar spine symptomatology at the Tomah VA Medical Center in Tomah, Wisconsin.  Specifically, he testified that he was prescribed a transcutaneous electrical nerve stimulation (TENS) unit to alleviate his back pain, and that he was last seen at the Tomah VA Medical Center sometime in 2014.  However, a review of the claims file reveals treatment records from the Tomah VA Medical Center dated only as recently as July 2012.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain current copies of the Veteran's VA treatment records.  

In addition, the Veteran testified at his April 2015 Travel Board hearing that he received private treatment for his lumbar spine symptomatology at the Gundersen Health System in La Crosse, Wisconsin.  He testified that he last received treatment specifically for his back there approximately 4 to 5 years ago.  A review of the claims file does not reveal any medical treatment records from the Gundersen Health System, although a November 2012 correspondence from a private doctor of chiropractics diagnosed the Veteran as having lumbar symptomatology much worse than indicated on any of his recent VA examinations.  Upon remand, the AOJ should attempt to obtain records from all treatment providers identified by the Veteran.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names and address of all providers of medical treatment for his service-connected lumbar strain syndrome, to include the Gundersen Health System in La Crosse, Wisconsin.  After obtaining appropriate authorization, contact the identified treatment providers, and request all treatment records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, then the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002).

2.  Obtain all treatment records for the Veteran from the Tomah VA Medical Center in Tomah, Wisconsin, and all associated outpatient clinics, dated from July 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, then notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Once the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




